DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,265,995 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
The declaration submitted April 13, 2022 is acceptable.
The April 13, 2022 amendment is not in proper format. Rule 37 CFR 1.173(b) and (d) require all additions relative to the patent to be underlined and all deletions relative to the patented claims to be in single brackets. As all pending claims are not the 22 patented claims, they should be completely underlined. There can be no deletions in any of the new claims, as none of the claims were part of the original patent. Marked up versions of the claims showing changes relative to the previous set of claims are acceptable and often helpful in the remarks section of the amendment. 
 
Claim Rejections - 35 USC § 112
Claims 26-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Beginning on line 12 of claim 26, a minimum sole thickness of the sole portion bounding the enclosed cavity is less than the second thickness of the striking face. It is unclear where this limitation was expressed in the original specification. Figure 1B shows sole thickness 140 and the second (thicker) thickness of the striking face 118. The paragraph beginning on line 18 of column 4 of the patent (paragraph 23 of the electronic version) does state that the second thickness of the striking face is thicker than the first thickness and states that the “second thickness 118 can be between about 1.7 mm and about 2.5 mm or less than about 2.7 mm.” It also states, “the sole thickness dimension 140 is between about 1mm and about 2mm, or less than about 2mm” and “(i)n one embodiment a preferred sole thickness 140 is about 1.8 mm or less.” While the majority of the range for the sole thickness is below the majority of the range for the second thickness of the striking plate, it is never stated that the sole thickness should be less than the thicker portion of the striking plate. As there is no positive recitation for the limitation of the upper limit for the sole plate is above the lower limit for the second thickness of the striking plate, there is no evidence that the current limitation was conceived by the inventors at the original time of filing. In the embodiment shown in figure 3B, described beginning on line 43 of column 10, the striking plate has “a second thickness 318 as previously described, and the “sole portion 308 includes a minimum sole thickness 326 of about 2mm or less, or within the ranges described herein, such as about 1mm to about 2mm or less than 3mm.” Thus, this embodiment does not adequately support the limitation either. The same is true of claim 30’s “the minimum sole thickness of the sole portion bounding the enclosed cavity is less than a minimum face thickness of the striking face bounding the enclosed cavity.” The minimum face thickness described in the paragraphs listed above has a range mostly above the stated thickness range for the sole, but not completely, and there is no positive statement that the sole must be less than that of the striking face. The limitations beginning on line 12 of claim 43, “wherein the sole thickness of a portion of the sole portion bounding the enclosed cavity is less than the face thickness of a portion of the striking face bounding the enclosed cavity”,  and line 12 of claim 45, “wherein a minimum sole thickness of the sole portion bounding the enclosed cavity is less than the second thickness of the striking face”, are lacking in support in the same way as the limitation detailed above from claim 26 is lacking support. The claims not specifically discussed depend from claim 26 or 43, so they are rejected due to their dependency. 
Response to Arguments
Applicant’s arguments filed April 13, 2022, with respect to the rejections based on the declaration, double patenting and 112(b) have been fully considered and are persuasive.  The rejections of the claims based the declaration 112(b) and double patenting have been withdrawn. 
Applicant's arguments filed April 13, 2022 pertaining to the 112(a) rejection have been fully considered but they are not persuasive. The examiner does not agree that applicant clearly conceived of an iron-type golf club with a minimum sole thickness of the sole portion bounding the enclosed cavity being less than the second thickness of the striking face, with the second thickness being a thicker portion of the striking face which is in a central region of the striking face.  The examiner agrees that the original specification contained examples with the sole plate probably thinner than the second thickness of the striking plate. It is noted that the specification gives the upper range of the sole plate as “about 2 mm”. Thus, the sole plate could possibly exceed 2mm, and the thickness of the striking plate of the examples. Moreover, in a reissue, there must be certainty that applicant conceived of what is being claimed at the time of the original filing. That certainty does not exist in this instance. While it is probable or even highly likely that applicant intended the sole plate to be thinner than the second thickness of the striking face, the lack of a positive recitation thereof, combined with stated ranges for the sole thickness overlapping with the stated ranges of the second thickness of the striking plate provide a lack of evidence that applicant conceived of the invention currently being claimed prior to the filing of the original patent application.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807. The examiner can normally be reached M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM C DOERRLER/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees: /JAK/ /E.D.L/                            SPRS, Art Unit 3993